TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00710-CV


                                   Michelle Jahner, Appellant

                                                 v.

                                     Mark Jahner, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. 98-12325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Michelle Jahner and appellee Mark Jahner have filed a “Joint Motion to

Vacate Order and Remand.” The parties have informed this Court that they have settled all matters

in dispute and request that this Court vacate the August 8, 2002, final judgment and remand the

cause to the trial court for entry of an order in conformity with the mediated settlement agreements

executed by the parties. We grant the motion, vacate the judgment, and remand for rendition of a

judgment in accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1(2)(B) (in

accordance with parties’ agreement, court may set aside trial court judgment and remand to trial

court for rendition of judgment in accordance with agreement).




                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Patterson

Dismissed on Joint Motion

Filed: August 14, 2003